Title: To James Madison from Daniel Clark, 27 April 1803
From: Clark, Daniel
To: Madison, James


					
						Sir
						New Orleans 27 April 1803
					
					Since my last the most remarkable Circumstance that has occurred is the arrival of the Prefect & his 

Family, accompanied by the Adjutant General and an Engineer who are all busily employed in making 

preparations to receive the Capt. General & the Troops who are hourly looked for.  A National Brig has also 

arrived from Dun kirk with military Stores.  Another that sailed with her was lost on the Coast of England.
					The Proclamation issued by the Prefect the very Evening of his arrival, has I know been forwarded to 

the Executive, or on my return from Natchez I should have immediately transmitted a Copy.  Its effect has been 

but trifling, tho’ all were eager to see & examine it; the allusion to Count OReilly’s Conduct which was approved 

by Spain, has disgusted the Spaniards, & the very Creoles who had almost forgot the transaction blame the 

mention of it. I had last Year jestingly anticipated this part of it & the ridicule then cast on it has had more weight 

than I expected.  The Inhabitants of this Country ignorant as they are & unaccustomed to be addressed in this way 

have Sense enough to perceive there is no specific promise made them, and seem more than usually suspicious 

& fearful that far from being benefitted they will be great losers by returning to the bosom of the Mother Country.  

They had been led to expect an exemption from taxes & that they would have at least a share in the Government 

& the formation of the laws, but in this latter they see by the Consul’s arreté they are totally disappointed, and the 

Prefect’s manner of acting, while void of Authority during the existence of the Spanish Government far from 

realising their Utopian dreams of happiness, shews them that requisitions will take place of exemptions & that if 

necessary they will be enforced by the Bayonet when he can command it.  On landing, he found contrary to his 

expectations there were no Barracks to lodge his Troops, the only one there is, being occupied by the Regiment 

of Louisiana which cannot be immediately turned out, no Provisions ready, no Hospital Stores, and no willingness 

on the part of Government or Individuals, to provide them & thereby lessen his trouble & anxiety; he began by 

making a great many demands of assistance from the Government which were but partially complied with.  They 

gave him up the Customhouse to serve as a Barrack, and out of the City funds agreed to provide 130 Beds in 

addition to thirty already in the Hospital of Charity, to accommodate the sick in the Fleet on its arrival, & made him 

a small advance to enable him to repair and dispatch the National Brig which brought him out.  A request (by the 

Government at his instance) accompanied with a hint that compulsion would be used if necessary, was made to 

the Planters, to furnish Rice Straw & Slabs from the Saw Mills, which the Proprietors to their great Expence are 

forced to bring at this inconvenient Season & deliver in Town gratis, and a Rope Walk of mine within the 

precincts of the City has been put in Requisition and part of the Works taken down, whereby all Labor is 

suspended, tho’ they know the Workmens Wages to the amount of $240 a Month must be paid.  I have not for two 

Years past appeared as Owner of this establishment, therefore content myself with remarking on their sacred 

regard to private Property, which produces an amazing effect.  Many similar demands of private Property for the 

use of the Republic founded on its urgent wants were made to the Governor, & among them one in particular to 

put at the Prefects disposal a considerable Quantity of Timber, Planks, &ca. belonging to various Individuals 

which then lay dispersed along the Front of the City, was refused at the instigation of the Secretary who gave for 

answer to the proposal, that private Property was sacred with the Spanish Government, but that he the Prefect 

could purchase it, or propose arrangements to the owners who would, doubtless be glad to deal with him.  This 

did not suit.  He wished to get without an equivalent and repeated the urgent necessity of the Republic which 

could not buy altho’ he has near 150,000 dollars in the Treasury landed from the Vessel he came in, which he 

alledges are a sacred deposit, not to be made use of until the arrival of General Victor, and all the Contracts he 

has hitherto proposed, for supplies to be delivered when wanted, are accompanied with the Condition of paying 

1/3 in Cash and the remainder in 6 Months.  By this mode of proceeding, he has excited suspicion & distrust, and 

a total unwillingness to deal with him so generally prevails, that except in a few instances he has entirely failed, 

and where he has made a contract it has been at Prices far exceeding former rates.  For instance Beef will be 

furnished at 8 Cents ⅌ lb instead of 4, and the priviledge of selling fresh Beef is exclusively granted to the 

Contractor, Wood at $3 1/2 ⅌ Chord instead of 2 1/2 & so in proportion for other articles.  He advertised 

repeatedly that he was willing to receive proposals for Flour but none were made unless for Cash which was not 

accepted.  The Conduct of the Workmen has sorely mortified him, & his, has as much disgusted them.  He called 

them together at the Town house to propose a Contract for 1500 Camp Bedsteads & began by premising that he 

would hear no proposal exceeding 4 dollars-they answered that it could not be done under 6, and were 

informed the thing was inadmissible, upon which they went off in a body.  He supposed that they had retired 

merely to confer among themselves, and could not conceal his disappointment and vexation, when on ordering 

them to be readmitted, he found they had all gone about their Business.  He complained of being treated with 

neglect & insult, & threatened if they did not accept his terms to put them in requisition at a dollar ⅌ Day.  This 

was soon carried to them & excited a commotion which you can easily imagine among Men accustomed to earn 

from 2 1/2 to 5$ a day at their respective Trades, and he was imprudent enough to confirm the report next day, 

when waited on by one of the number, whom he menaced for his Conduct, and who replied that this Language 

did not at all coincide with that of his Proclamation.  However insinuating & captivating are the manners of the 

Prefect generally, he cannot always sufficiently command himself, & the tone of authority at times assumed, 

disgusts the rich & frightens the Poor, and every advantage has, and will be taken of every accidental 

Circumstance to heighten these unfavorable impressions, which cause a longing Eye to be turned to our 

Government in hopes of relief from it.  Vanity & presumption are I believe leading traits in the Prefect’s Character, 

and they will betray him into many foolish Measures; He came out with Notions of this Country founded on old 

Histories & false reports, all his Calculations of expences are erroneous, he finds opposition where he relied on 

assistance & the consequence I hope will be that he will get exasperated and render matters worse by 

precipitation and an obstinate attachment to first Views & ideas.  He has imprudently expressed himself 

contemptuously of the Capt. General’s understanding & regretted that he had permitted himself to be advised by 2 

or 3 Counsellors who would mar his (Laussat’s) projects, without which he would lead him by the Nose.  These 

Counsellors are, the Commissaire de Justice, Aymé, & the Monsr. Roustan who accompanied me from Europe to 

whom I have communicated the Prefects opinion of the Capt. General & himself, and fortunately the Prefect by not 

inviting him to a public Dinner, has confirmed his bad Opinion of him.  In hopes of deriving advantage from their 

mutual hatred I shall endeavor to foster it; it will prevent all concert in public Measures, the People will be worse 

governed by their eternally thwarting each other, and will be less inclined to oppose us, should Circumstances at 

a future Day call for active measures.  The Prefect’s Language with respect to the U. S. is soft & conciliatory, is a 

perfect contrast to what he made use of in Europe; but he now perceives his weakness & means to try the effect 

of flattery and cajoling; he is pointed in his enquiries in every thing that regards us, and says there will be no 

other than a Rivality in Commerce between us, yet while he talks of amity & good Offices, he advises the 

Governor to make no change with respect to the deposit, but to wait for Orders from Europe.  For the truth of this 

assertion I stake my Veracity.  He seems to have little idea of our Constitution or Government and was 

egregiously deceived in his ideas of the Population of our Western Country which he estimated at but 200,000 

Souls, and in making enquiry of a particular Friend of mine respecting our Troops on the Mississippi and the 

Commander in Chief, he asked in whose pay he was, meaning in the pay of what State.  He received me with 

politeness as he did also the Vice Consul, whom he invited in my absence to his public Dinner, & puffed him in 

the account he published of it, and pays a marked attention to all the Americans, whom he visited, whether they 

called on him or not, & endeavors to impress them with the most favorable Sentiments of his Government, and of 

the advantages to be derived from their Neighbourhood but I believe he has hitherto met with little success.  He 

put me in Mind of our Conversation at Paris & laughingly told me I had fled before him.  He enquired about my 

Fortune and advised me to divide my Negroes & put one half of them on the French territory said that I had done 

wrong to break up my Commercial Establishment & hoped I would not retire into the Country, that the 

Province was in want of Men of Capital who would find their Interest in residing in it, & that his orders & 

inclinations equally concurred in offering them Protection & commercial advantages.  As there were many 

Americans present I thought the Opportunity would be a good one to undeceive them, by reminding him that I had 

pointedly asked him in Paris how far we might count on his Protection & whether we should be allowed to 

continue to trade in Orleans in the same way as we had been permitted by the Spanish Government, or whether 

we must retire with our Capitals & let other Countries profit by our Industry, to which he had then given me to 

understand we must & that I had in consequence returned from Europe without engaging in any new commercial 

Project.  I pretended to be pleased at hearing that he had now other Views & some of the Company pressed him 

for an explanation which somewhat disconcerted him & produced the effect I desired by shewing he was 

insincere & that we had nothing to expect from him when his own ends were answered, but I shall strenuously 

endeavor to make him believe I have become the dupe of his Professions, and if you wish me to carry matters 

further will strive to impress him with the idea that I may be made a Convert to his Views & useful to his 

Government.  On this head, as well as to what particular points I should in future turn my attention, please to give 

me some directions, that my time & my exertions may be advantageously employed in my Country’s Service.
					I have written to Govr. Claiborne on the affairs of the Tombicbee Country & the Mission of Monsr. de 

Villiers among the Indians & inclose you a Copy of my Letter for your Government.  To his answer I shall 

conform till I hear from you.  Many endeavors are making to attract the Indians from all Quarters and I respectfully 

advise the necessity of counteracting the effect of their Presents and intrigues with such fickle & dangerous 

Neighbours.  Whatever further intelligence I obtain of their measures I shall immediately communicate to you.
					The Prefect has already mentioned that a Consul will not be recognised here by the French 

Government.  This will be very injurious to our Commerce, as independent of every other disadvantage there will 

be no Agent of the Government to assist the distressed, prevent or remonstrate against abuses which from the 

distance of our Government would have time to take root before the injured individuals who suffered by them 

could lay their Complaints before the Executive in hopes of obtaining redress.  It has occurred to me that if the 

French Government should refuse to acknowledge a Consul or Commercial Agent on shore at new Orleans as 

being in their dominions, yet as an Officer of the U. S. if his Acts were signed & dated on board an 

American Ship in the Stream of the Mississippi which is common to both Nations, they ought to be as much 

attended to as those of any other Officer within the territory of the U.S. and I wish to have your Opinion whether I 

should attempt it.  I am not fond of making an Experiment on the Strength of my own Judgment whereby I should 

in the least commit the honor of the Country, but if the President thinks the Measure ought to be resorted to and 

would countenance me I will not shrink from any personal danger in making a trial and bearing the 

Consequences of persisting in it.
					Doctor Watkins whom I had already mentioned to you as a Land Speculator is proposing Plans to the 

French Government for colonizing a part of the upper Country, the Tract included between the Rivers St. Francis 

& Arkanzas.  I am sore all over when I perceive any thing like a communication on the point of being established 

between the Prefect & our Western settlements & I fear the effect of his offers of Land & commercial advantages 

on People possessed of little Property & indifferent about their Country or at least indifferent about the effect 

French measures may produce on the Union provided they derive a temporary benefit from them.  In speaking 

thus freely on so delicate a subject I fear I shall have few on your side the Mountains think with me, that we have 

reason to apprehend the effect of French intrigue on the People of Kentucky & this I am persuaded is because 

but few will be thought base enough to enter into the Views of a foreign Government, but were you to have the 

Opportunities which daily offer here of attending to their Conversations & Views, you would soon agree that no 

dependence ought to be placed on a majority of them; if even very slight advantages were held out, or that they 

could be made to believe they would find their Interest in seceding from the General Government, a measure 

which will be the foremost in the Mind of every Frenchman in Office in this Country.
					The Prefect is carrying his enquiries into our individual Opinions so far as to wish to know which of us 

is a federalist and which a Republican, a thing which I believe it would be a difficult matter for most of us to 

determine with respect to ourselves, as party Spirit evaporates in foreign Countries where no End can be attained 

by it, & I flatter myself the respectable part of us who are settled here will always be found to be Americans eager 

& desirous of serving our Country, without meddling in the Quarrels which distract it.  I shall shortly learn the 

Prefects motives for making this enquiry & he shall be led to believe we are all Federalists or all Republicans as 

may best answer our purpose & lead him into Error.
					You will find inclosed Copies of a few addresses to him in answer to his Proclamation, one from the 

Merchants & residents of the City & one from each of the two Parishes next adjoining to it which extend along the 

River about 15 Leagues above the Town.  The other Parishes or Posts will doubtless follow the example as soon 

as they can find some Priest or schoolmaster to pen one for them, but they ridicule the measure, and say they do 

it from necessity.  This is the general Sentiment even to the lowest class among them.
					A Report has just got in circulation which I know to be unfounded of new disturbances having arisen 

in France which endanger the consular authority.  It has given me an Opportunity of learning the disposition even 

of some of the newly arrived Officers who did not hesitate to declare that were it true, the Colony should think of 

its own safety and declare itself independent.  When reminded of the impossibility of defending itself alone, they 

replied that we had only to unite with the American Confederacy.  As many of the Officers now coming out are 

supposed to be Republicans in principle & detest the regal State of the French Government I would not be 

surprised at the prevalence of such ideas very generally among them.
					I am more confirmed every day in my Opinion from observation of what passes, that the measure of 

shutting up the deposit has been done by concert between France & Spain & in compliance with orders 

forwarded by the latter to the Intendant of this City.  The Minister of Finance writes to him on the 9th. January of 

this Year, that he has received his despatches of July & August, his secret dispatch of September and No. 1 his 

very secret dispatch of 21st. October, (which must have been his advice of the measures taken.)  This 

extraordinary coincidence of a new series of numbers, the expression of very secret with the time of excluding us 

from the deposit & the silence of the Minister on an object of so much importance, as he does not write in 

answer, shew that the thing was expected, and was received as a matter of course.  It may be proper for you to 

bear in Mind the period when you know these despatches reached the Court of Spain & compare the date of the 

Ministers Letters with what Yrujo & Pichon will afterwards undertake to say to you on the subject.
					In my Letter of the 22nd. June of last Year I informed you, that a duty of 3 ⅌ Cent had been exacted on 

all Monies entered for deposit & Shipment in New Orleans & that the Intendant had consulted his Catholic 

Majesty respecting it.  An answer has been received in which the King approves of the exaction of the duty and 

orders the amount of it which is $749 to be equally divided between the Intendant, Treasurer & Contador (or 

Comptroller) in recompense for Storage, responsibility & Trouble, as you will perceive by a certified Copy & 

translation of the Ministers letter dated at Aranjuez 13 January of this Year, now inclosed.  From this you may 

judge of the sacred regard paid to the Treaty with us by the Court of spain which can no longer call this an 

unauthorised act of the Intendant.
					The Marquis de Casa Yrujo writing to the Intendant on the 11th. March makes use of nearly this 

Language “I am a Minister of the Crown as well as yourself and have often avoided doing what I was ordered, 

when it would have been imprudent to do it on account of circumstances—the Court from its immense distance 

has taken up a wrong idea.  Therefore suspend the execution of its orders if you have received them ’till you hear 

further from it.”
					Why does the Marquis write in this Strain, if, as he has said to you in his Letter of the 10th. which I see 

published, he has full conviction that Morales acted without orders.
					The Capt. General of the Havana who on the receipt of the first dispatches would not meddle in the 

discussion, but contented himself with barely giving advice of the measure to Court, now presses the Intendant 

very much, to withdraw his opposition being fearful of the Consequences, and if not supported by positive Orders 

from Court I am persuaded from my knowledge of his Character, that the Intendant would shrink into annihilation 

at the Prospect before him.
					Confidential Letters from Havana of a very recent date, the 20th. Inst. mention that the Marquis de Casa 

Calvo is expected to sail immediately to take the Command of this Province & deliver it to the French.  If it should 

then be necessary he is to remain here to command the Spanish Troops & act under the orders of the French 

Governor, & his own Regiment, the fixed Regiment of the Havana is to join him on the first requisition.  Orders 

have been received from the Marquis to take a House for him for 12 Months, which confirm in some measure this 

intelligence.
					I waited on the Intendant this Morning and introduced Mr. Vertier the Contractor for the Army who was 

desirous of obtaining his permission to make a Shipment of Provisions for the use of the U.S. Troops on the 

Tombigbee, which he immediately granted and I shall see that it is made with all possible expedition.
					The Prefect has this day written to the Governor & inclosed to him a statement of the Officers coming 

out in the Fleet from Holland, that accommodations might be prepared for them.  As I think it right you should be 

acquainted with their number, rank, & employment, I inclose you a Copy of it which I took myself from the original 

and I fancy you will be surprised at the magnitude of the List and wonder how they are to be supported.  I 

likewise forward you a Copy & translation of the Royal Order for the surrender of this Country with the Letter from 

the Minister of the Department of State to the Minister of Finance on the subject, and am happy to perceive in it 

that Spain seems to have remembered that she had disposed of what was once a part of French Louisiana, or 

acknowledged in us a better right to it.  This part of the Royal order, I have underlined as the most remarkable.
					I am fearful that these details which I am at a great deal of trouble & Expence to procure may appear 

trifling to you & not worthy of much attention; they are all however that in my limited sphere I can attempt, and I 

have been induced to trouble you with them, merely in case Negotiation should fail you might be acquainted with 

our local Views, Measures & Characters of those in command among us, to be governed by them in future 

Operations.  Should you think them sufficiently interesting to desire a continuation of them or direct my attention to 

other Views I shall take pleasure in executing or at least attempting any thing you may command, & have the 

Honor to remain with respect & Esteem Sir Your most obedient & most humble Servant
					
						Daniel Clark
					
					
						P.S.  You know how necessary it will be to guard these Papers & keep my name & the means by which they 

reached you from the knowledge of those who might have it in their power to injure me or those from whom I 

recd. them which it would be easy to trace if enquiry was set on foot here.  I therefore implicitly rely on your Care 

& Prudence.  Should Circumstances call for a disclosure of the contents of any of them, a hint that they were recd. 

from Madrid might lull Suspicion.  To prevent accident would it not be well to furnish me with a Cypher in case 

you judge proper to call for any further Communications.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
